The defendant was convicted of manslaughter in the second decree, and he appeals.
There is no evidence in the record that the deceased came to his death from other means than that of a stab wound inflicted upon him by the defendant, and written charges 2, 3, 4, 7, 11, 12, 14, and 15, which deal with deceased's death from other causes, were properly refused, as being abstract.
The court was in error in giving the written charge for the state, set out in the record. This is a good charge, so far as it deals with the question of self-defense, but is erroneous, in that it calls for a conviction of the defendant if he should fail in his plea of self-defense. Before the jury would be warranted in convicting the defendant, they must believe him guilty beyond a reasonable doubt from all of the evidence in the case. McEwen v. State, 152 Ala. 38, 44 So. 619; Gilmore's Case, 126 Ala. 21, 28 So. 595.
The testimony of Dr. Petty, who qualified as an expert, to which objections were made, was relevant, as tending to show that the cut which he found on the deceased and treated was the cause of death, and the defendant's several objections were properly overruled. Simon v. State, 108 Ala. 27, 18 So. 731; Smith v. State, 165 Ala. 57, 51 So. 610; Pearce v. State,14 Ala. App. 121, 72 So. 213.
There was no error in refusing to permit the defendant to prove that the witness Robertson knew "deceased's character and reputation for having a dangerous and bloodthirsty character." Granting that he knew this character, as counsel stated to the court he did, it does not appear he would have testified that it was good or bad. Neither was it competent for the defendant to show by the witness Carpenter that deceased was a known dangerous, bloodthirsty character. If otherwise competent, it was not a question of how the deceased was known, but what was his general character in the community in the respect inquired about.
For the error pointed out, the application for rehearing is granted, judgment of affirmance is set aside, the judgment of conviction is reversed, and the cause is remanded.